WOODLEY, Judge,
(concurring).
Maupin, who was given the check to deliver to appellant, was under the state’s theory the special owner of the fund contributed by 39 “investors” who were the real owners of the money used to pay off the check, and the persons injured by the theft thereof.
Bill of Exception No. 12 certifies error because of which I concur in the reversal of the conviction.
Thirty-nine investors furnished the money which appellant was charged with having stolen from Malcolm Maupin who was given the check to deliver to appellant. Until the list of these investors was read during the trial appellant had not been advised as to their identity.
Harold Coney was one of the investors who was injured by the theft. His brother-in-law Jack Gardner was on the jury.
The court certifies, in Bill 12: “The juror, Jack Gardner, obviously was not aware his brother-in-law, Harold Coney, had invested in the project prior to hearing his name read from the witness stand or he would have disqualified himself upon answers to the general questions to the panel and individual questions put to him as prospective juror. That the reading of said 39 investors before the jury was so harmful and prejudicial as to deprive the defendant of his rights of fair trial, * * * .”